DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: quandrangular portion 5 of Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a curved inner metal panel and a spacer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13, first, claim 13 recites the limitation "the stiffeners" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is assumed Applicant intended claim 13 to be dependent on claim 12, which requires the presence of circumferential stiffeners.
 Second, with regard to claim 13, a tube has multiple axis. Therefore, it is unclear which direction is the “axial tube direction.” The Examiner has assumed “axial tube direction” is along the length of the tube (longitudinal direction). However, clarification is requested.
Third, Applicant claims, “wherein the distance in the axial direction of the tube is between 500 and 2500 mm.” This claim limitation does not specify the items that are measured in the axial direction of the tube. The Examiner has assumed Applicant intended to claim the distance between circumferential stiffeners. An amendment to clarify the distance is requested.
Fourth, the specification does not clarify the difference between the “thickness” of the stiffener and the “height” of the stiffener. Clarification is required.
With regard to claim 14, claim 14 recites the limitations "the exterior metal plate” and “the interior metal plate” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s specification (pgs. 2 & 6) suggests the interior metal tube and the exterior metal tube are produced from metal plates.
With regard to claim 15, Applicant claims an inner metal panel and an outer metal panel, wherein stiffening compound thickness is defined as R0 – R1, which is similar to the description of the interior metal tube and exterior metal tube of claims 1, 4, & 17. Applicant’s drawings do not include a depiction of the inner and outer metal panels (10 & 11) in the same figure. The drawings also do not include a depiction of the outer metal panel (10) inside of the interior and exterior metal tubes (2 & 3). The specification describes #11 as the curved inner metal panel (pg. 12, Fig. 7) and also as a spacer between the interior and exterior tubes (pg. 14, Fig. 11). Therefore, it is unclear if the interior and exterior metal tubes of the evacuated tube transport system are formed from the inner and outer metal panels of the segments, or if the inner and outer metal panels form a spacer located inside the annular space between the interior and exterior tubes.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 merely provides new labels for features previously discussed and inherently present in claim 1 without further limiting the structure of the transport system tube.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 10, 14, 16 – 17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al. (U.S. Patent No. 9,511,959 B2).
With regard to claim 1, Bambrogan et al. teach a high-speed transportation system comprising at one or more evacuated transportation tubes (14) (“plurality of tube segments”) that connect in a closed loop system (i.e. the transportation system is evacuated) (Col. 6, Lines 56 – 49, Figs. 3A – 3B, & Figs. 6A – 6B).  

    PNG
    media_image1.png
    682
    578
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    650
    571
    media_image2.png
    Greyscale

The tube (segments) consist of a double-walled metal tube comprising an exterior metal tube (76) and an interior metal tube (74) (Col. 24, Lines 44 – 63; Figs. 12A – 12B), each wall having a thickness (Applicant’s “d0” and “d1”) (Col. 27, Lines 1 – 15). wherein the space between the inner and outer layers (“walls”) is filled with one or more fill layers 78 and the inner and outer layers are secured in position adjacent each other through a variety of mechanical and chemical joining processes, including adhesive bonding (i.e. “a stiffening compound bonded to and makes intimate contact with the interior surface of the exterior tube and with the exterior surface of in the interior tube”) (Col. 24, Lines 58 – 66; Figs. 12A – 12B).

    PNG
    media_image3.png
    621
    521
    media_image3.png
    Greyscale

Bambrogan et al. fail to explicitly teach the internal diameter of the evacuated tube transport system is at least 3 meters (9 ft 10.11 inches).
However, Bambrogan et al. teach the tubes may be sized for optimal air flow around the capsule to improve performance and energy consumption efficiency at the expected or design travel speed (Col. 6, Lines 51 – 53). Absent a showing of criticality with respect to the internal diameter of the evacuated tube system (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the internal diameter of the tube system through routine experimentation in order to achieve optimal air flow around the capsule to improve performance and energy consumption efficiency at the expected or design travel speed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 2, Bambrogan et al. fail to explicitly teach an internal diameter ≤ 5 meters (16’ 4.85”). However, as discussed above for claim 1, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 3, Bambrogan et al. teach the tube, in use, has an internal pressure near vacuum (Col. 41, Lines 33 – 35).
With regard to claim 4, as discussed above for claim 1, Figs. 12A – 12B show a wall exterior metal tube, which has a thickness (Applicant’s “d0”) and an interior metal tube, which has a thickness (Applicant’s “d1”). Therefore, the tube taught by Bambrogan et al. inherently has an interior radius defined by the interior metal wall (Applicant’s “R0”), and an exterior radius defined by the exterior metal wall (Applicant’s “R1”), such that R0 – R1 defines a space between metal tubes is a substantially annular space (Applicant’s “A”). The substantially annular space is filled with the fill layer (Applicant’s “stiffening compound”) that bonds to and makes intimate contact with the interior surface of the exterior tube and with the exterior surface of the interior tube.
With regard to claim 5, the filler layer (“stiffening compound”) is a honeycomb material (Col. 25, Line 12).
With regard to claim 8, Bambrogan et al. do not explicitly teach the stiffening compound is formed in situ in the annular space. Claim 8 defines the product by how the product was made.  Thus, claim 8 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a foam structure in the annular space.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 9, Bambrogan et al. do not explicitly teach thickness of the metal of the exterior tube and/or the interior tube is between 1.5 and 5 mm. However, Bambrogan et al. teach the tube wall thickness may be optimized for the anticipated capsule speeds and/or to assist in controlling the capsule speeds (Col. 27, Lines 1 – 15). as discussed above for claim 1, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 10, Bambrogan et al. do not explicitly teach the thickness of the annular space is between 25 and 75 mm. However, as discussed above for claim 9, the thickness of the walls may be optimized. Therefore, the space between the double walls of the tubes may be optimized for the same reasons.
With regard to claim 14, Bambrogan et al. do not explicitly teach exterior and interior plates (exterior and interior metal walls) are produced from a hot-rolled steel strip, optionally galvanized, and wherein the rolling direction of the hot rolled strip coincides with the tangential direction of the tube segment.
Bambrogan et al. teach the exterior and interior walls may be made of metal, and are preferably composed of steel (Col. 21, Lines 24 – 34 & Col. 25, Line 18).
Claim 14 defines the product by how the product was made (i.e. exterior and interior plates for forming the exterior and interior walls of the tube, produced from a hot-rolled steel strip, wherein the rolling direction of the hot rolled strip coincides with the tangential direction of the tube segment).  Thus, claim 14 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply interior and exterior metal layers composed of steel (Col. 21, Lines 24 – 34 & Col. 25, Line 18).  The reference suggests such a product.
With regard to claim 16, the prior art fails to explicitly teach the tube, in use, has an internal pressure of at most 100 Pa. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 17, Bambrogan et al. teach an embodiment in which the tubes are uniform in wall thickness (Col. 26, Lines 53 – 54). Therefore, the space between the inner tube wall and the outer tube wall (i.e. said (annular) space) has a uniform (i.e. substantially constant) thickness R0 – R1.
With regard to claim 20, Bambrogan et al. fail to explicitly teach stiffening compound is an ambient cured foam or a heat cured foam in situ in the annular space.
Claim 20 defines the product by how the product was made.  Thus, claim 20 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a foam structure in the annular space.  The reference suggests such a product.

Claims 1 – 6, 8 – 10, 14, 16 – 17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al. (US 2015/0240970 A1).
With regard to claim 1, Eller et al. teach friction stir welded pipes (Fig. 13). A first barrel 12 is arranged coaxially and concentrated within the second barrel 14, and a filler material 36 and/or spacer 38 (“stiffening material”) spaces the first barrel from the second barrel, such that the spacer is in direct contact and bonded to the interior and exterior barrels (paragraphs [0010], [0042] – [0043], [0045], & Fig. 3). The first and second barrel can be formed of a metal (paragraph [0011]). 


    PNG
    media_image4.png
    204
    227
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    523
    766
    media_image5.png
    Greyscale

The resulting pipe can have a diameter of about 1 meter to about 10 meters (paragraph [0015]), which overlaps Applicant’s claimed internal diameter of at least 3 m. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Eller et al. do not teach the pipes are used as an evacuated tube transport system tube, as required by Applicant’s claim 1 preamble.
However, when reading the preamble in the context of the entire claim, the recitation “an evacuated tube transport system tube which, in use, is evacuated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

With regard to claim 2, the resulting pipe can have a diameter of about 1 meter to about 10 meters (paragraph [0015]), which overlaps with Applicant’s claimed range of an internal diameter of at most 5 m. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 3, the prior art fails to explicitly teach the tube, in use, has an internal pressure is near vacuum. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 4, as discussed above for claim 1, Figs. 3 shown above & Fig. 16 shown above, portray a wall exterior metal barrel (tube wall), which has a thickness (Applicant’s “d0”) and an interior metal barrel (tube wall), which has a thickness (Applicant’s “d1”). Therefore, the tube taught by Eller et al. inherently has an interior radius defined by the interior metal wall (Applicant’s “R0”), and an exterior radius defined by the exterior metal wall (Applicant’s “R1”), such that R0 – R1 defines a space between metal tubes wall is a substantially annular space (Applicant’s “A”). The substantially annular space is filled with the fill layer (Applicant’s “stiffening compound”) that bonds to and makes intimate contact with the interior surface of the exterior tube and with the exterior surface of the interior tube.
With regard to claim 5, the filler is a spacer, such as a honeycomb material (paragraph [0050] & Fig. 16).

    PNG
    media_image6.png
    478
    741
    media_image6.png
    Greyscale

With regard to claim 6, filler material 38 includes structural foam (paragraph [0043]).
With regard to claim 8, filler material 38 is sprayed onto the exterior surface of the first barrel and then the barrel is placed inside the second barrel is placed around the first barrel (paragraph [0043]) or the spacer 36 is formed as an integral extrusion with the first and second barrels (walls) (paragraph [0050]). Therefore, the “stiffening material” is formed “in situ” in the annular space.
With regard to claim 9, Eller et al. teach the thickness of each of the metal barrels (exterior and/or interior tubes) may be adjusted depending on the depth of the water where the pipes will be placed (paragraph [0064]). Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the metal barrel (exterior and/or interior tubes) through routine experimentation depending on the intended location for the pipe (tube).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 10, the gap between the metal barrels (“annular space” contains a spacer to maintain the gap and filled with air, gas, incompressible fluids, and/or foam, in order to control the buoyancy of the pipe (paragraph [0012]). Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the gap between the metal barrels (“annular space”) through routine experimentation in order to achieve the desired buoyancy for the underwater pipe.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 14, Eller et al. do not explicitly teach exterior and interior plates (exterior and interior metal walls) are produced from a hot-rolled steel strip, optionally galvanized, and wherein the rolling direction of the hot rolled strip coincides with the tangential direction of the tube segment.
Eller et al. teach the first and second barrels (exterior and interior walls) may be made of metal, such as steel (paragraph [0011]).
Claim 14 defines the product by how the product was made (i.e. exterior and interior plates for forming the exterior and interior walls of the tube, produced from a hot-rolled steel strip, wherein the rolling direction of the hot rolled strip coincides with the tangential direction of the tube segment).  Thus, claim 14 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply interior and exterior metal layers composed of steel (Col. 21, Lines 24 – 34 & Col. 25, Line 18).  The reference suggests such a product.
	With regard to claim 16, the prior art fails to explicitly teach the tube, in use, has an internal pressure of at most 100 Pa. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 17, as discussed above for claim 10, the gap between the metal barrels (“annular space” contains a spacer to maintain the gap and filled with air, gas, incompressible fluids, and/or foam, in order to control the buoyancy of the pipe (paragraph [0012]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a inconstant or contact thickness of the gap (“annular space, R0-R1”) between the interior barrel and the exterior barrel depending on the desired buoyancy for the underwater pipe.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 20, Eller et al. fail to explicitly teach stiffening compound is an ambient cured foam or a heat cured foam in situ in the annular space.
Claim 20 defines the product by how the product was made.  Thus, claim 20 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a foam structure in the annular space.  The reference suggests such a product.

Claim 6 – 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al., as applied to claim 1 above, and further in view of Adorjan (U.S. Patent No. 4,826,354).
Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al., as applied to claim 1 above, and further in view of Adorjan (U.S. Patent No. 4,826,354).
With regard to claim 6 – 7 & 19, Bambrogan et al. teach the use of foam material for the filler material, but fail to teach the filler material (i.e. stiffening compound) is a structural foam (Col. 25, Lines 10 – 11), such as high density polyurethane foam. Applicant’s specification, pg. 5, lines 1 – 3, identifies high polyurethane foam as an example of high density structural foam.
With regard to claims 7 & 19, Eller et al. teach the use of structural foam material for the filler material (paragraphs [0010], [0043], [0045]), but fail to teach the filler material (i.e. stiffening compound) is a high density polyurethane foam or high density structural foam. Applicant’s specification, pg. 5, lines 1 – 3, identifies high polyurethane foam as an example of high density structural foam.
Adorjan teaches an underwater cryogenic pipeline system, wherein high density polyurethane foam thermal insulation material 26 (Fig. 13) is a preferable insulation material around the inner pipe wall. A high density foam is preferred because the insulation at this point is a bearing member that supports the weight of the inner pipe and all loadings caused by bowing. A stronger insulation material is preferred at this point because the main guide supports will resist buckling of the inner pipe and will secure the expansion joints against unexpected rotation or bending (Col. 6, Lines 47 – 61).

    PNG
    media_image7.png
    255
    232
    media_image7.png
    Greyscale

Therefore, based on the teachings of Adorjan, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a high density polyurethane (structural) foam as the foam filler material between the outer tubing/barrel wall and the inner tubing/barrel wall taught by Bambrogan et al. or Eller et al. in order to provide structural support to resist buckling of the pipes (tubes) and secure the expansion joints against unexpected rotation or bending.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al., as applied to claim 1 above, and further in view of Curtis et al. (EP 0242 157).
Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eller et al., as applied to claim 1 above, and further in view of Curtis et al. (EP 0242 157).
With regard to claims 11 – 12, Bambrogan et al. and Eller et al. fail to teach the edges of the segment are bent into an inwardly or outwardly oriented flange (“additional circumferential stiffeners”) for connecting the tube segment to another tube segment. Applicant’s specification, pg. 7, teaches flanges act as circumferential stiffeners.
Curtis et al. teach a tunnel lining segment comprising connecting flanges of rings “circumferential stiffeners”), such that the flanges extend inwardly of the segment adjacent the circumferentially facing edges. At least one of the flanges being provided on its outer surface with a finger extending inwardly of the flange and arranged to engage with a circumferentially facing flange on an adjacent segment during assembly of a lining ring (Col. 1, Lines 44 – 60 & Fig. 2 below). The circumferentially facing flanges 6 and 7 provide sufficient rigidity to the unit for handling (Col. 3, Lines 34 – 49).

    PNG
    media_image8.png
    382
    508
    media_image8.png
    Greyscale

Therefore, based on the teachings of Curtis et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide sufficiently rigidity for a tubular structure by joining adjacent segments of a tunnel lining (wall) by connecting flanges (“circumferential stiffeners”) extending inwardly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al. & Curtis et al., as applied to claim 12 above, and further in view of Pearse et al. (US 2017/0254456 A1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eller et al. & Curtis et al., as applied to claim 12 above, and further in view of Pearse et al. (US 2017/0254456 A1).
With regard to claim 13, Curtis et al. do not explicitly teach the (additional height and thickness of the circumferential stiffeners.
Pearse et al. teach a tubular structure comprising circumferential stiffeners arranged on an outer circumferential surface of the expansion joint to maintain the shape of the expansion joint. The circumferential stiffeners may have an inner diameter that is substantially similar to an outer diameter of the exterior tube and/or interior tube that the respective stiffener is attached to. The circumferential stiffeners may be attached to the expansion join via welding, and/or bolts. The circumferential stiffeners may have a thickness that exceeds (by 3 inches) the thickness of the exterior tube and/or interior tube that the circumferential stiffeners are attached to (paragraph [0116]).
Therefore, based on the teachings of Pearse et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to adjust the dimensions (height, thickness, etc.) of the circumferential stiffeners of the tubular structure according to the diameter of the interior and exterior tubes. As discussed above, the dimensions of the tube (diameter, interior tube wall thickness, exterior tube wall thickness, and annular spacing between said tube walls) are optimizable features. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The cited references do not explicitly teach the size of the tubing segments in the axial direction (i.e. the distance between flanges (i.e. additional circumferential stiffeners) connecting said segments.
However, Curtis et al. teach the flange joints containing nuts, bolts, forming a linking ring, connect the segments of a tunnel (“tube”). In other words, the distance between stiffeners in the axial direction of the tube is based on the size of the segments for forming the tunnel (“tube”). Machining of the tube profile is expensive, and in order to minimize the number of such joints, resultant segments have tended to be large and cannot be economically produced by modern automated casting machines (Col. 1, Lines 4 – 49). On the other hand, the use of rings and flanges of the invention taught by Curtis have sufficient flexibility and rigidity at for joining shorter segments that are economical for production by modern automated casting machines for optimum size and weight for on-site assembly (Col. 1, Lines 40 – 60 & Col. 4, Lines 21 – 30).
Therefore, absent a showing of criticality with respect to the distance between the stiffeners in the axial direction (i.e. size of the tubing wall segments) (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the size of the segments, and thus the distance between said stiffeners in the axial direction of the tubing, through routine experimentation in order to achieve an inexpensive, yet rigid and strong tunnel system for ease of on-site assembly.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al., as applied to claim 1 above, and further in view of Buchmann et al. (DE 2435559 A1).
With regard to claim 15, Bambrogan teach the stiffening compound is sandwiched between the metal tube (segment) walls and is bonded to and makes intimate contact with the inner and outer metal tube walls. 
Bambrogan et al. do not teach a single tubing segment consists of plurality (n) of prefabricated wall parts wherein the parts comprise an essentially quadrangular portion having an outwardly facing surface in the direction of the exterior of the tube segment and an inwardly facing surface in the direction of the interior of the tube segment, said portion having two tangential edges and two axial edges, wherein the prefabricated wall parts consists of an outer metal panel and an inner metal panel, wherein said n prefabricated wall parts are fixedly connected to teach other along the tangential edges to form the tube segments.
	Buchmann et al. teach tubbing (“tubing”) for tunnel expansion with a plurality of rectangular (quadrangular) segments (“prefabricated wall parts”) bent in the circumferential direction comprising radial flange (“tangential edges”) around the circumference of each segment. The joints in the radial flange of the segments also form flow joints, the deformation capacity in these areas being increased by the greater curvature of the segments of a segment in the circumferential direction. If the segment is stressed by transverse forces, the tab connection can be designed by selecting the shear strength of the connecting bolts in such a way that flow joints form in the area of the recesses after bolts have shear off after certain over stresses (pg. 2 of translation). In any case, the elastic and plastic deformation behavior of the tubing can be increased by the fact that the flanges on the segments are broken up into flange flaps and the join is set up for a welding joint (pg. 2 of translation).

    PNG
    media_image9.png
    413
    569
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    328
    754
    media_image10.png
    Greyscale

Therefore, based on the teachings of Buchmann et al., it would have been obvious to one of ordinary skill in the art to form both the interior and exterior tubing walls taught by Buchmann et al. by welding together a plurality of quadrangular segments (plates) comprising radial flanges/flaps (“tangential edges”) in order to increase the elastic and plastic deformation of the tubing when the segment of the tubing is stressed by transverse forces.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eller et al., as applied to claim 1 above, and further in view of Buchmann et al. (DE 2435559 A1).
With regard to claim 15, as shown in Fig. 13 above, Eller et al. teach the pipe is formed from a plurality of extruded pipe segments (13a, 13b, 13c of Fig. 2 below), where each extruded segment includes an inner plate that contributes to forming the inner or first barrel, and outer plate that contributes to forming the outer barrel, and one or more spacers (paragraphs [0015] & [0045]). The barrels can be formed from any number of plates other than the two and three plates illustrated in FIGS 1 and 2, and welded together by FSW (friction stir welding) to form each barrel with a single FSW seam 44 (paragraphs [0047] & [0049]).

    PNG
    media_image11.png
    506
    313
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    499
    252
    media_image12.png
    Greyscale

	Eller et al. does not teach the plates (portions) have tangential edges for joining neighboring plates.
	Buchmann et al. teach tubbing (“tubing”) for tunnel expansion with a plurality of rectangular (quadrangular) segments (“prefabricated wall parts”) bent in the circumferential direction comprising radial flange (“tangential edges”) around the circumference of each segment. The joints in the radial flange of the segments also form flow joints, the deformation capacity in these areas being increased by the greater curvature of the segments of a segment in the circumferential direction. If the segment is stressed by transverse forces, the tab connection can be designed by selecting the shear strength of the connecting bolts in such a way that flow joints form in the area of the recesses after bolts have shear off after certain over stresses (pg. 2 of translation). In any case, the elastic and plastic deformation behavior of the tubing can be increased by the fact that the flanges on the segments are broken up into flange flaps and the join is set up for a welding joint (pg. 2 of translation).

    PNG
    media_image10.png
    328
    754
    media_image10.png
    Greyscale

Therefore, based on the teachings of Buchmann et al., it would have been obvious to one of ordinary skill in the art to form the joints of the segments taught by Eller et al. by creating and welding radial flanges/flaps (“tangential edges”), which increases the elastic and plastic deformation of the tubing when the segment of the tubing is stressed by transverse forces.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bambrogan et al., as applied to claim 1 above, and further in view of Solenicki et al. (US 2019/0291393 A1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eller et al., as applied to claim 1 above, and further in view of Solenicki et al. (US 2019/0291393 A1).
With regard to claim 18, stiffening compound is a rigid polymer honeycomb material.
Solenicki et al. teach a compliant thermoplastic composite for transportation industry (e.g. automotive, aerospace, & rail) (paragraphs [0003] & [0005]). The composite consists of a three-layer panel comprising a fire-retardant polypropylene honeycomb core layer (“stiffening material”) under the tradename ThermHex® (paragraphs [0013], [0030], [0040] – [0041]). These thermoplastic composites meet rail transportation industry fire standards for mass transit vehicles (paragraphs [0008] – [0009]).
Therefore, based on the teachings of Solenicki et al., it would have been obvious for one of ordinary skill in the art to form the honeycomb filler/spacer taught by Bambrogan et al. or Eller et al. with a fire-resistant material sufficient for meeting transportation industry fire standards, such as ThermHex®.
Solenicki et al. do not teach the fire-retardant ThermHex® polymer material for forming the honeycomb core is rigid.
However, Applicant teaches the rigid polymer honeycomb of used as their stiffening material is known under the tradename ThermHex® by EconCore (specification, pg. 5). It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Therefore, the ThermHex® polymer honeycomb structure taught by Solenicki et al. is inherently rigid.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781